Title: To George Washington from Robert Carter Nicholas, 8 September 1775
From: Nicholas, Robert Carter
To: Washington, George



Dear Sir.
Williamsburg 8th Septr 1775.

Were I not apprehensive that I should appear rather late in doing it, I am sure none of your Countrymen could with greater Sincerity congratulate you on your Promotion to the very important & honourable Post you now fill.
You will no doubt have heard the distressful Situation this unhappy Country is now in. We have too much Reason to apprehend that our Enemies will exert every Effort to annoy us. A few Troops arrived some time ago & we hear that a Regiment is daily expected from the West Indies. If general Gage should remove his Troops from Boston, tho. we are told N. Yk will be the object of their Destination, I can’t help suspecting that this Declaration is intended to amuse & lull us into a State of greater Security, being persuaded from Comparison of different Accounts, that his Visit is intended for Virginia. If Ld D—re can get him here, I am confident he will. It might be of singular Service to us to receive the earliest Intelligence of any Movement this Way.
The young Gentleman, who waits upon you with this, goes

recommended from our Convention to your Patronage & Friendship. It rests with me to furnish his Pay from time to time, but I really do not know how to do it, at so great a Distance, without your kind Assistance. If you could by any means contrive to have him supplyed, I will honor your Drafts at Sight.
That you may, my dear Sir, be shielded by the Lord of Hosts & protected from all our Enemies; & that you may long live to enjoy every Felicity this Life can afford is the ardent wish of yr very affte & mo. obt Servt

Ro. C. Nicholas


I shall be more certain of giving due honor to yr Drafts by Bills on London; if these can be made to suit, Specie grows very scarce here.

